DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 12, 13, 23, 24, 28 and 29 of US Patent No. 10,635,590 (hereafter ‘590) contains every element of claims 30, 31, 43 and 44 of the instant application and as such anticipates claims 30, 31, 43 and 44 of the instant application.
As per claim 30, claims 12, 13, 28 and 29 of ‘590 anticipate every limitation of claim 30 of the instant application.
As per claim 31, claims 12 and 28 of ‘590 anticipate every limitation of claim 31 of the instant application.
As per claim 43, claims 12, 13, 23, 24, 28 and 29 of ‘590 anticipate every limitation of claim 43 of the instant application.
As per claim 44, claims 12, 23 and 28 of ‘590 anticipate every limitation of claim 44 of the instant application.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-31, 34-36, 38-41, 43-44, 47-49 and 51-54 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Steely, JR et al. (US 2011/0145501) (hereafter Steely).
As per claims 30 and 43, Steely teaches an apparatus comprising: 
a plurality of cores including a first core, each comprising a respective cache;
a set of counters to track accesses of a subset of a plurality of cache lines stored in the private cache of the first core (fig. 4, 430 and 435), each counter corresponding to a respective one of the plurality of cores other than the first core (as illustrated in fig. 3; also see [0035]) and tracks a number of accesses to the subset of cache lines made by the corresponding core ([0041] describes incrementing accesses to cache lines); 
target core determination circuitry to determine, from the plurality of cores, one or more target cores based on one or more counter values tracked by the set of counters ([0049], demonstrates determining the core/cache based on one more counter values); and 

As per claims 31 and 44, Steely teaches wherein for each access to the cache lines in the subset, the counter corresponding to the core that made the access is incremented ([0041]).
As per claims 34 and 47, Steely teaches wherein the cache lines in the subset are not to be pushed to the private cache of the one or more target cores (fig. 5, 565 wherein during this step, no demotion occurs).
As per claims 35 and 48, Steely teaches wherein an occurrence of one or more triggering events is to cause the target core determination circuitry to determine the one or more target cores (fig. 5, 545 wherein the event is a miss with RHC > threshold).
As per claims 36 and 49, Steely teaches wherein the apparatus further comprises a detection counter to track a total number of the accesses to the cache lines in the subset (fig. 3, 430), and wherein the one or more triggering events comprise the total number of the accesses tracked by the detection counter reaching a maximum threshold (fig. 5, 545 demonstrating the threshold).
As per claims 38 and 51, Steely teaches wherein the one or more triggering events comprise a counter value of any one of the counters in the set of counters reaching an individual maximum threshold (fig. 5, 545, wherein the threshold is a max when demotion is performed).
As per claims 39 and 52, Steely teaches wherein the one or more triggering events comprise a counter value of any one of the counters in the set of counters reaching an individual minimum threshold (fig. 5, 545, wherein the threshold is a min with respect to spilling).

As per claims 41 and 54, Steely teaches wherein when there is only one target core, the at least one of the plurality of cache lines is pushed to the private cache of the target core via direct cache-to-cache transfer or via prefetch hints provided to a prefetcher of the one or more target core ([0025] describes how cache lines are directly sent from source to target).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steely as applied to claims 35 and 48 above, and further in view of Schuttenberg et al. (US 9,141,543) (hereafter Schuttenberg).
As per claims 37 and 50, Steely teaches all the limitations of claims 35 and 48.  Steely does not explicitly teach wherein the apparatus further comprises a timer, and the one or more triggering events comprise an expiration of the timer (col. 9, lines 10-line 30).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the timer of Schuttenberg with the apparatus of Steely because it provides an efficient means of writing data to main memory that produces the savings in time and power (col. 4, lines 40-45).
Claims 42 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steely as applied to claims 40 and 53 above, and further in view of Wang et al. (US 2005/0027941) (hereafter Wang).
As per claims 42 and 55, Steely teaches all the limitations of claims 40 and 53.  Steely does not explicitly teach wherein when there is more than one target core, the at least one of the plurality of cache lines is multi-casted to each of the target cores.
However, Wang teaches wherein when there is more than one target core, the at least one of the plurality of cache lines is multi-casted to each of the target cores ([0037]).
It would been obvious before the effective filing date of the claimed invention to have combined the multi-casting of Wang with the system of Steely because it minimizes stalls by provides for private cache warmup of helper cores ([0046]).      
Response to Arguments
With respect to the Double Patenting rejection, in light of Applicant’s arguments, the Examiner has maintained the rejection.
With respect to the 35 U.S.C. 112 rejection, in light of Applicant’s amendments, this rejection has been withdrawn.
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant submits that the counters of the claimed invention are different from the counters of the cited prior art because the counters of the claimed invention correspond to a respective one of the cores or processing elements while the counters of the cited prior art appear to be associated with a cache line.
Examiner respectfully disagrees.  Steely teaches how remote hit counters are used to track the remote hits to cache lines of an associated cache.  Steely describes an embodiment wherein there are only two cores ([0016], fig. 1; noting Steely [0003] also describes how there can be any number of cores).  In the embodiment where there are only two cores, the table of counters 430 track the number of remote hits associated with cache lines ([0046]).  In the embodiment which includes two cores, these remote hits would correspond to one (i.e. the remote core) of the cores accessing the cache line.  As a result, this limitation is taught by the cited prior art. For at least these reasons, the rejection has been maintained.  
                        
Allowable Subject Matter
Claims 32 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kornegay et al. (US 7,457,920) teaches a counter associated with accesses by a corresponding single core of a plurality of cores (col. 2, lines 10-30).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139